Citation Nr: 0911076	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-37 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from August 1961 to August 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 determination of the Department of 
Veterans Affairs (VA) Health Eligibility Center in Fort 
Harrison, Montana.  




FINDINGS OF FACT

1.  The record shows that the appellant's application for 
enrollment in the VA health care system was received after 
January 17, 2003 and he was assigned to Priority Group 8.  

2.  The appellant is not shown to have a service-connected 
disability or other special eligibility attribute, to include 
"low income" status, that would warrant placement in a 
priority category above category 8.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA healthcare 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706, 1710 
(West 2002); 38 C.F.R. § 17.36 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

						VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

However, the U. S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

				Legal Criteria and Analysis 

The appellant seeks enrollment in the VA healthcare system.  
As explained below, the Board finds against the appellant's 
claim.  

38 U.S.C.A. § 1705 provides that the Secretary of Veterans 
Affairs (Secretary) shall manage the enrollment of veterans 
in accordance with the following priorities, in the order 
listed: (1) veterans with service- connected disabilities 
rated 50 percent or greater; (2) veterans with service-
connected disabilities rated 30 percent or 40 percent; (3) 
veterans who are former prisoners of war (POW) or were 
awarded the Purple Heart; veterans with service-connected 
disabilities rated 10 percent or 20 percent; (4) veterans who 
are in receipt of increased pension based on a need of 
regular aid and attendance or by reason of being permanently 
housebound and other veterans who are catastrophically 
disabled; (5) veterans who are unable to defray the expenses 
of necessary care as determined under 38 U.S.C.A. § 1722(a); 
(6) all other veterans eligible for hospital care, medical 
services, and nursing home care under 38 U.S.C.A. § 
1710(a)(2); and, (7) veterans described in 38 U.S.C.A. § 
1710(a)(3). 38 U.S.C.A. § 1705(a) (West 2002).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in the VA healthcare 
system.  Effective October 2, 2002, section 202(a) of the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, Pub. L. No. 107-135, 115 Stat. 2446 
(2002), an additional priority category 8 was established.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a) (2008).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8.  38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-73 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  A veteran may apply to be enrolled in 
the VA healthcare system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility. 38 
C.F.R. § 17.36(d).

The Board notes that although the appellant has submitted 
claims for service connection, the appellant's claims were 
denied and thus he is not service connected for any 
disability.  The record shows that the appellant submitted an 
application for enrollment for medical care benefits in June 
2007 and provided detailed income information at that time.  
The appellant reported that gross annual income (veteran and 
spouse) from employment was $109,000.  In a December 2007 
decision, it was explained that the financial information 
provided showed that the appellant's income exceeded the VA 
national income threshold for his area of residence.  38 
C.F.R. § 17.36(b)(7).  Based upon his status as a nonservice-
connected veteran and the financial data provided, the 
appellant was assigned to Priority Group 8 and his claim was 
denied on the basis that he was a nonservice-connected 
veteran whose completed application for enrollment in the VA 
health care system was received after January 17, 2003.

The Board has considered the appellant's contentions that 
prior to discharge he was diagnosed with hyperthyroidism and 
high blood pressure, he received treatment at the VA hospital 
around 1966 and that his initial application pre dates the 
January 17, 2003 order of suspension for enrollment.  He also 
reported being 17 percent service connected.  However, the 
Board notes there is no evidence to show that he submitted a 
completed application for the requested benefits, as required 
by 38 C.F.R. § 17.36(d), prior to June 2007.  Also, although 
the appellant contends that he is service connected, the 
record establishes that service connection has been denied.  
As explained above, the record reflects that the appellant's 
income exceeded the VA national income threshold for his area 
of residence and, consequently, the appellant lacks low 
income status.  Moreover, a review of the evidence does not 
reveal that the appellant is otherwise shown to meet the 
eligibility criteria for assignment to priority groups 1 
through 7.  Thus, as a Priority Group 8 veteran, whose 
completed application was received after January 17, 2003, 
the appellant is ineligible for enrollment in the VA medical 
healthcare system.

In making this determination, the Board recognizes and 
appreciates the appellant's service and is sympathetic to his 
circumstances.  The Board also regrets that limited resources 
restrict VA's capacity to provide care to all veterans.  
However, the regulations pertaining to a veteran's 
eligibility for healthcare benefits were amended to protect 
the quality of care for other enrollees who have lower 
incomes, special medical needs, or disabilities incurred 
during military service.  The Board is bound by the statutes 
and regulations governing entitlement to VA benefits.  38 
U.S.C.A. § 7104(c).  In a case such as this one, where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim must be denied because of the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). Moreover, because the law, rather than the 
facts of the case, is controlling, the provisions of 38 
U.S.C.A. § 5107(b) are not for application.


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


